Citation Nr: 0715725	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-42 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral flat feet disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right ankle disability and a bilateral flat feet disability.


FINDINGS OF FACT

1.  In an August 1961 rating action, the RO denied service 
connection for residuals of a right ankle disability and a 
bilateral flat feet disability.

2.  Evidence received since the August 1961 rating action 
while new, is not of sufficient probative value to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1961 rating decision that denied the veteran's 
claim for service connection for residuals of a right ankle 
disability and a bilateral flat feet disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1100, 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right ankle disability and a bilateral flat feet disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
his claim in January 2003 and was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in February 
2003 and July 2004.  In a new and material evidence claim, 
the notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This information was provided in the February 
2003 correspondence.  Adequate opportunities to submit 
evidence and request assistance have been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.

In an August 1961 rating decision the RO denied the 
appellant's claim for entitlement to service-connection for 
residuals of a right ankle disability and a bilateral flat 
feet disability.  No timely appeal was filed in the year 
following the issuance of the decision.  Therefore that 
decision is considered final.  38 U.S.C.A. § 7105 (West 
2002).  




Analysis

In January 2003, the veteran submitted a request to reopen 
his claim for residuals of a right ankle disability and a 
bilateral flat feet disability.  A July 2004 rating decision 
determined that new and material evidence had not been 
received and did not reopen the claim.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability.  
38 C.F.R. § 3.306 (b).  

The veteran contends that his claim of entitlement to service 
connection for residuals of a right ankle disability and a 
bilateral flat feet disability should be reopened and 
adjudicated.  The Board has considered his contentions, but 
finds however, that the evidence submitted is insufficient to 
reopen the claims.  

The veteran's initial August 1961 claim was denied because 
the evidence of record did not show that the pre-existing 
right ankle and bilateral flat feet disabilities had been 
aggravated as a result of military service.  At that time the 
evidence consisted of the veteran's service medical records 
and the July 1961 VA orthopedic physical examination.  The 
veteran's induction physical examination dated in November 
1958 noted 3rd degree bilateral pes planus, as well as 
complete loss of eversion and inversion of the right ankle 
with 1/4-inch shortening of the right leg.  His physical 
profile for the lower extremities was noted to be "3".  
Service medical records reflect that he was seen in June 1959 
for treatment of a plantar wart on the bottom of the right 
foot.  In April 1960 he complained of right ankle and foot 
trouble.  He was placed on an L-2 profile for 3 months.  
Prolonged walking, marching or physical therapy were 
precluded.  He was seen in the orthopedic clinic in November 
1960 for right ankle complaints.  Examination revealed mild 
bilateral pes planus, and the impression was moderate pes 
planovalgus.  It was recommended that he be released from 
service through regular channels with a permanent L-2 
profile.  The January 1961 separation physical examination 
noted moderate pes planovalgus with an L-2 profile. 

In July 1961, the veteran underwent a VA orthopedic 
examination.  His service medical records were reviewed.  The 
veteran related that prior to service, he fell in a ditch 
injuring his right ankle, resulting in the need for a cast 
and after that, special shoes with braces to support the 
ankle.  Since service he had been employed as a baker, and 
had not sought treatment for the right ankle since separation 
from service.  Following the examination, the diagnosis 
included residuals of a right ankle injury with limitation of 
motion, and mild bilateral pes planus.  The physician did not 
opine as to whether there had been aggravation of the 
preservice condition while the veteran was in service.

Thereafter, in August 1961, service connection for a right 
ankle condition and for pes planus was denied as not having 
been aggravated in service.  That decision was not appealed 
by the veteran, and became final.

The evidence submitted since the final disallowance of the 
veteran's claim consists of copied portions of service 
medical records; a March 2003 written statement from the 
veteran; and a June 2004 private medical opinion from T.A.D., 
D.P.M and the April 2005 opinion from J.T.W., M.D.

The photocopied service medical records are not "new" 
evidence, because they were previously considered by the RO.  
The veteran's March 2003 written personal statement, in which 
he contends that he is entitled to service connection for his 
right ankle disability, is cumulative and redundant of the 
contentions previously considered by the RO in August 1961 
and is also not "new." 

Only the June 2004 private medical opinion from T.A.D., D.P.M 
and the April 2005 opinion from J.T.W., M.D., constitute 
"new" evidence, because they were previously considered by 
the RO.  Notwithstanding this determination, the Board finds 
that these records are not "material."  The records do not 
relate to the unestablished fact necessary to sustain the 
claim; specifically, that the right ankle and bilateral flat 
feet disabilities, which were found to have pre-existed 
entrance into military service; were aggravated or 
permanently worsened as a result of military service.  In 
addition, the new evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  

Specifically, the June 2004 medical opinion from T.A.D., 
D.P.M. merely reflects the current status and diagnoses of 
the veteran's right ankle and bilateral flat feet 
disabilities and notes the veteran's history of a pre-service 
right ankle injury and his statement that he received 
treatment for recurrent right ankle injuries during service.  
As this record only describes the veteran's current 
condition, it is not considered material.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (medical records describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based on new and material 
evidence).

The April 2005 opinion from J.T.W., M.D. incorrectly states 
that the veteran is service-connected for a right ankle 
injury which occurred in 1960 during military service; and 
further states that an Army physician found the veteran to 
have a permanent disability of his right ankle in October 
1960.  There is no nexus opinion provided to show the 
veteran's pre-existing right ankle and bilateral flat feet 
disabilities were aggravated or permanently worsened as a 
result of military service.  This fact is necessary to 
substantiate the veteran's claim for service connection for 
his right ankle and bilateral foot disabilities.  As this 
opinion does not reflect such a finding, it is not material 
evidence.
 
Accordingly, the Board concludes that the evidence submitted 
in connection with the current claim does not constitute both 
new and material evidence, and the claim is not reopened.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

New and material evidence has not been received and the claim 
for residuals of a right ankle disability is not reopened.

New and material evidence has not been received and the claim 
for a bilateral flat feet disability is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


